Gamble, Judge,
delivered the opinion of the court.
The demurrer to the petition having been sustained, the sufficiency of the petition is the only question. The plaintiffs state a marriage between Antoine Roy, their father, and Felicité Yasquez, their mother, at St. Louis, in 1792; that in 1793, the father and mother acquired by deed, from Louis Bolduc, a *548certain lot in St. Louis ; that the mother died in 1808 ; that the lot was confirmed to the father, Antoine Roy, on the 10th of June, 1811; that the father died in 1815 ; that the defendants, claiming under Antoine Roy, but without any title from his wife, hold possession of the lot; that the plaintiffs are the children and heirs .of Roy’s wife, and as such, entitled to one half of the lot as part of the community created by law, and they pray judgment for the possession of that half.
The conveyance from Bolduc is not made a part of the petition, nor is the confirmation' to Antoine Roy, which, from its date, must have been made by the first board of commissioners. It is impossible to say whether the title derived from Bolduc was the basis of the confirmation to Roy, and yet the title from Bolduc is the only one in which the plaintiffs pretend to have ’any interest.
Again, if the plaintiffs now have title, they had it.immediately on the death of their mother in 1803, and if so, it should have been exhibited for confirmation, as was required by the acts, under the penalty of being barred.
The Supreme Court of the United States, in Strother v. Lucas, 12 Peters, 448, hold that these acts of'congress, are in the nature of statutes of limitation, and that the courts can make no exceptions to their operation. If the claim was not presented, the party cannot claim the benefit of a confirmation to another. If there were any circumstances of fraud in the person obtaining the confirmation in his own name, which could affect him with a trust in favor of those interested in the title, the circumstances must be stated as a ground of relief, so that the title, which the government has passed to him, may be decreed to pass to those interested. The present action is simply an action of ejectment, founded upon the plaintiffs’ title. If there were conflicting claims to the lot,, in Antoine Roy and in the plaintiffs, the confirmation to Roy, according to a series of decisions in the Supreme Court of the United States, must be held to pass the title to him. The demurrer was rightly sustained, and the judgment is affirmed.